UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 12, 2007 NORTH PITTSBURGH SYSTEMS, INC. (Exact name of registrant as specified in its charter) Pennsylvania (State or other jurisdiction of incorporation) 0-13716 (Commission File Number) 25-1485389 (I.R.S. Employer Identification Number) 4008 Gibsonia Road Gibsonia, Pennsylvania (address of principal executive offices) 15044-9311 (Zip Code) Registrant’s telephone number, including area code: (724) 443-9600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act X Soliciting material pursuant to Rule 14a–12 under the Exchange Act q Pre-commencement communications pursuant to Rule 14d–2(b) under the Exchange Act q Pre-commencement communications pursuant to Rule 13e–4(c) under the Exchange Act Item 1.01.Entry into a Material Definitive Agreement On July 12, 2007, Fort Pitt Acquisition Sub Inc. (“Merger Sub”), a Pennsylvania corporation and a wholly-owned subsidiary of Consolidated Communications Holdings, Inc. (“Consolidated”), executed the Agreement and Plan of Merger, dated as of July 1, 2007 (the “Merger Agreement”), previously executed by Consolidated and by North Pittsburgh Systems, Inc. (the “Company”) and attached as Exhibit 2.1 to the Company’s Current Report on Form 8-K filed July 5, 2007.A copy of the Merger Agreement with an updated signature page reflecting Merger Sub’s execution thereof is filed as Exhibit 2.1 hereto and incorporated herein by reference. Prospectus/Proxy Statement This material is not a substitute for the prospectus/proxy statement Consolidated and the Company will file with the Securities and Exchange Commission.
